UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6985



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH B. KUBINSKI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. Malcolm J. Howard, Dis-
trict Judge. (CR-93-28-H, CA-97-973-5-H)


Submitted:   June 15, 2001                 Decided:    June 28, 2001


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Neal Lawrence Walters, Charlottesville, Virginia, for Appellant.
Robert Edward Skiver, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth B. Kubinski seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   In a supplemental brief, he asserts claims that the Gov-

ernment failed to disclose exculpatory material as required by

Brady v. Maryland, 373 U.S. 83 (1963); that the trial court failed

to instruct the jury in accordance with Richardson v. United

States, 526 U.S. 813 (1999), regarding the continuing criminal

enterprise count; and that his sentence violates Apprendi v. New

Jersey, 530 U.S. 466 (2000).   We have reviewed the record and the

district court’s opinion and find no reversible error as to its de-

nial of relief on Kubinski’s claim under Brady.   We decline to con-

sider Kubinski’s claims under Richardson and Apprendi,* presented

for the first time on appeal. See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.   United States v. Kubinski,

Nos. CR-93-28-H; CA-97-973-5-H (E.D.N.C. July 1, 1999).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          DISMISSED



     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi is not
retroactively applicable to cases on collateral review. Accord-
ingly, Kubinski’s Apprendi claim is not cognizable.

                                 2